DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/30/2021.
Status of the claims 
Claims 1-4, 6, 9, 11, 15-17, 19-23, and 26-30 have been amended. 
Claims 14 and 25 are canceled. 
Claims 1-13, 15-24, and 26-30 are pending in the application.
IDS
Information Disclosure Statement (IDS) filed 0/28/2021 is reviewed and considered.
Examiner’s Remarks/Response to Argument
According to Applicant specification, a single-frequency network (SFN)) is defined encompassing areas in which one or more networks (e.g., a single-frequency network (SFN)) are established for communicating certain types of signals. 
Examples of the areas that may be used to establish networks may include a tracking area (TA), a radio access network (RAN) area code (RAN-AC), a radio access network based notification area (RNA).
Signal, such as a synchronization signal or a paging signal.
See [0051] reproduced below.

    PNG
    media_image1.png
    476
    732
    media_image1.png
    Greyscale

Current amendment is carefully reviewed and interpreted in view of the specification. As amended, exemplary claim 1 incorporates “single-frequency” and recites as follow:

    PNG
    media_image2.png
    352
    799
    media_image2.png
    Greyscale

Claims 1-4, 6, 9, 11, 15-17, 19-23, and 26-30 have been amended with the limitation.
While in the previous Office action, claims 13, 14, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
all of the limitations of the base claim and any intervening claims.
The Examiner submits that Park discloses RAN-based notification area (RNA), where a paging signal is initiated: see as cited in the Non-Final rejection dated 9/17/2021: RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs. 
New Prior art
New search reveals Pub. US 2010/0272004 A1 to Meada et al. to disclose Single Frequency Network area communicating/carrying a paging signal:
[0363] In Embodiment 8, the method of disposing a physical channel dedicated to paging which is transmitted via a multi-cell transmission scheme in an MBSFN (Multimedia Broadcast multicast service Single Frequency Network) area, and carrying a paging signal onto this physical channel is disclosed. Hereafter, in Embodiment 9, a method of disposing a physical channel which is transmitted via a multi-cell (multi cell) transmission scheme in an MBSFN synchronization area, and carrying a paging signal onto this physical channel is disclosed.
Thus, claims 1-12, 15-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0270895A1 hereinafter Park in view of Meada et al. US 2010/0272004 A1 hereinafter Meada.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0270895A1 hereinafter Park in view of Meada et al. US 2010/0272004 A1 hereinafter Meada.
Regarding claim 1. Park discloses A method for wireless communication, comprising: 
identifying a radio resource control state of a user equipment from a set of states that includes a radio resource control inactive state and a radio resource control idle state, [0210]; (UE’s RRC states) including, RRC_IDLE state, RRC_INACTIVE state; see also fig. 13; [0285]; RRC state among RRC connected state (e.g. RRC Connected 1530, RRC_Connected), RRC idle state (e.g. RRC Idle 1510, RRC_Idle), and RRC inactive state (e.g. RRC Inactive 1520, RRC_Inactive);
identifying a single-frequency network area for communicating one or more network synchronization signals or one or more network paging signals associated with the single-frequency network area based at least in part on the radio resource control state of the user equipment, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs; and 
monitoring, by the user equipment, for the one or more network synchronization signals or the one or more network paging signals associated with the single-frequency network area based at least in part on identifying the single-frequency network area, [0287]-[0289]; receiving/monitoring RAN paging message based on in a RAN notification area (RNA) (wireless device’s coverage area), cell coverage area, and/or beam coverage area associated with the RNA; paging message to a wireless device in an RRC inactive state.
Park does not disclose explicitly as required identifying a network area for communicating one or more network paging signals associated with the network area based at least in part on the radio resource control state of the user equipment.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 2. Park discloses, further comprising: receiving, by the user equipment, the one or more network synchronization signals or the one or more network paging signals associated with the single-frequency network area based at least in part on monitoring for the one or more network synchronization signals or the one or more network paging signals, [0210]; paging signal initiated over paging area based on RRC_Inactive state, monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); see also [0288]-[0289]; paging message to a wireless device in an RRC inactive state; receiving/monitoring RAN paging message based on wireless device’s coverage area, cell coverage area, and/or beam coverage area associated with the RNA.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 3. Park discloses The method of claim 1, further comprising: identifying one or more characteristics common to the one or more network synchronization signals or the one or more network paging signals communicated within the single-frequency network area, wherein monitoring for the one or more network synchronization signals or the one or more network paging signals is based at least in part on identifying the one or more characteristics common to the one or more network synchronization signals, or the one or more network paging signals, operating in RRC inactive state or the RRC idle state [0210]; at least one of receiving broadcasted system information; cell selection/re-selection; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 4. Park discloses, wherein identifying the single-frequency network area comprises: identifying, based at least in part on the user equipment operating in the radio resource control inactive state or the radio resource control idle state a radio access network area code defined by a network, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the radio access network area code, [0435]: in RRC state of the wireless device as an RRC inactive state, core network paging message comprises tracking area code.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 5. Park discloses, wherein identifying the radio resource control state of the user equipment comprises: identifying that the user equipment is operating in the radio resource control inactive state, wherein identifying the radio access network area code is based at least in part on identifying that the user equipment is operating in the radio resource control inactive state, [0435]: wireless device is in RRC inactive state, paging message comprises tracking area code.

Regarding claim 6. Park discloses, wherein identifying the single-frequency network area comprises: identifying, based at least in part on the user equipment operating in the radio resource control inactive state, a radio access network based notification area defined by the user equipment, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the radio access network based notification area, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 7. Park discloses, wherein identifying the radio resource control state of the user equipment comprises: identifying that the user equipment is operating in the radio resource control inactive state, wherein identifying the radio access network based notification [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.

Regarding claim 8. Park discloses, wherein the radio access network based notification area comprises a plurality of radio access network area codes, [0435]: in RRC state of the wireless device as an RRC inactive state, core network paging message comprises tracking area code.

Regarding claim 9. Park discloses, wherein identifying the single-frequency network area comprises: identifying, based at least in part on the user equipment operating in the radio resource control idle state, a tracking area defined by a network, wherein the one or more network synchronization signals or the one or more network paging signals are associated with the tracking area, [0310], [0385]: UE in RRC_IDLE may perform periodic TAU (Tracking Area Update) when the TA update timer (T3412) expires in order for the CN to ascertain the UE location on a Tracking Area level and to check if UE is still attached to the network; the tracking area update procedure initiated by the wireless device in an RRC idle state.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 10. Park discloses, wherein identifying the radio resource control state of the user equipment comprises: identifying that the user equipment is operating in the radio resource control idle state, wherein identifying the tracking area is based at least in part on identifying that the user equipment is operating in the radio resource control idle state, [0310], [0385]: UE in RRC_IDLE may perform periodic TAU (Tracking Area Update) when the TA update timer (T3412) expires in order for the CN to ascertain the UE location on a Tracking Area level and to check if UE is still attached to the network; the tracking area update procedure initiated by the wireless device in an RRC idle state.

Regarding claim 11. Park discloses, further comprising: receiving a network paging message based at least in part on monitoring for the one or more network synchronization signals or the one or more network paging signals associated with the single-frequency network area, [0378]-[0379]; receiving a network paging message; and entering a radio resource control connected state based at least in part on receiving the network paging message, [0379]: network paging message causing state transition to the RRC connected state.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 12. Park discloses, wherein identifying the radio resource control state further comprises: entering, by the user equipment, the radio resource control inactive state or the radio resource control idle state, [0288]; state transition of the wireless device from an RRC connected state to an RRC inactive state.

Regarding claim 15. Park discloses A method for wireless communication, comprising:
identifying a single-frequency network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs; and 
[0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; base station transmits the paging signal for, the wireless device monitors/receives a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 16. Park discloses, further comprising: identifying, based at least in part on the single-frequency network area, communication resources assigned for the one or more network synchronization signals or the one or more network paging signals different than communication resources of neighboring network areas, wherein transmitting the one or more network synchronization signals or the one or more network paging signals within the single-communication resources of neighboring network areas and that of paging signal are different: [0352]-[0358]; RAN area information (e.g. RAN area identifier, RAN notification identifier, one or more cell information of a RAN area). Based on the RAN area information of neighbor base stations (or neighbor cells), a base station may enhance a RAN paging reliability for an RRC inactive state wireless device by sending a RAN paging message to neighboring base station associated with a RAN area of the RRC inactive state wireless device. a RAN paging message transmission to a corresponding base stations that is associated with a RAN area of a RAN paging target wireless device.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 17. Park discloses, further comprising: 
identifying data to be communicated with the user equipment operating in the radio resource control inactive state or the radio resource control idle state, [0210]; (UE’s RRC states) including, RRC_IDLE state, RRC_INACTIVE state; see also fig. 13; [0285]; RRC state among RRC connected state (e.g. RRC Connected 1530, RRC_Connected), RRC idle state (e.g. RRC Idle 1510, RRC_Idle), and RRC inactive state (e.g. RRC Inactive 1520, RRC_Inactive); and 
identifying the single-frequency network area associated with the user equipment and associated with a radio resource control state of the user equipment based at least in part on identifying the data, wherein transmitting the one or more network paging signals is based at least in part on identifying the single-frequency network area associated with the user equipment.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 18. Park discloses, further comprising: establishing a radio resource control connection with the user equipment; and identifying that the user equipment enters the radio resource control inactive state or the radio resource control idle state based at least in part on establishing the radio resource control connection, wherein identifying the data to be communicated with the user equipment is based at least in part on identifying that the user equipment enters the radio resource control inactive state or the radio resource control idle state.

Regarding claim 19. Park discloses, further comprising: identifying that the user equipment is operating in a radio resource control connected state based at least in part on transmitting the one or more network synchronization signals or the one or more network paging signals within the single-frequency network area, [0120]; fig. 13; RRC connected state (e.g. RRC Connected 1530, RRC_Connected) of wireless device; and 
transmitting the data to be communicated to the user equipment based at least in part on identifying that the user equipment is operating in the radio resource control connected state, [0210] and [0400]; in an RRC_Connected state of a wireless device, a base station (e.g. NG-RAN) transmits data to the wireless device; and the base station may provide, to the wireless device, a list of cells and/or cell types that may be employed to transmit one or more packets.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 20. Park discloses, further comprising: receiving an indication of a radio access network based notification area established by the user equipment, wherein identifying the [0351]; wireless device receive paging indications from the one or more base stations and/or from the base station based on the one or more RAN areas.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 21. Park discloses, wherein: the user equipment operates in the radio resource control inactive state; and the single-frequency network area is a radio access network area code defined by a network, [0303]-[0304]; in RRC state of the wireless device as an RRC inactive state, core network paging message comprises tracking area code.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 22. Park discloses, wherein: the user equipment operates in the radio resource control inactive state, [0210]; RRC_Inactive state and; and the single-frequency network area is a radio access network based notification area established by the user equipment, [0210]; in RRC_Inactive state and RAN-based notification area (RNA); the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 23. Park discloses, wherein: the user equipment operates in the radio resource control idle state; and the single-frequency network area is a tracking area, [0310]: in RRC state of the wireless device as an RRC-_Idle State, core network paging message comprises tracking area code
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 26. Park discloses An apparatus for wireless communication, comprising: a processor, 3 memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a radio resource control state of a user equipment from a set of states that includes a radio resource control inactive state and a radio resource control idle state, [0210]; (UE’s RRC states) including, RRC_IDLE state, RRC_INACTIVE state; see also fig. 13; [0285]; RRC state among RRC connected state (e.g. RRC Connected 1530, RRC_Connected), RRC idle state (e.g. RRC Idle 1510, RRC_Idle), and RRC inactive state (e.g. RRC Inactive 1520, RRC_Inactive);
identify a single-frequency network area for communicating one or more network synchronization signals or one or more network paging signals associated with the single-frequency network area based at least in part on the radio resource control state of the user equipment, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs;; and 
monitor, by the user equipment, for the one or more network synchronization signals or the one or more network paging signals associated with the single-frequency network area based at least in part on identifying the single-frequency network area, [0287]-[0289]; receiving/monitoring RAN paging message based on in a RAN notification area (RNA) (wireless device’s coverage area), cell coverage area, and/or beam coverage area associated with the RNA; paging message to a wireless device in an RRC inactive state.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 27. Park discloses, wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, by the user equipment, the one or more network synchronization signals or the one or more network paging signals associated with the single-frequency network area based at least in part on monitoring for the one or more network synchronization signals or the one or more [0210]; paging signal initiated over paging area based on RRC_Inactive state, monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); see also [0288]-[0289]; paging message to a wireless device in an RRC inactive state; receiving/monitoring RAN paging message based on wireless device’s coverage area, cell coverage area, and/or beam coverage area associated with the RNA.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 28. Park discloses, wherein the instructions are further executable by the processor to cause the apparatus to: identify one or more characteristics common to the one or more network synchronization signals or the one or more network paging signals communicated within the single-frequency network area, wherein monitoring for the one or more network synchronization signals or the one or more network paging signals is based at least in part on identifying the one or more characteristics common to the one or more network synchronization signals or the one or more network paging signals, in operating in RRC inactive state or the RRC idle state [0210]; at least one of receiving broadcasted system information; cell selection/re-selection; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 29. Park discloses An apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state, [0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; monitoring/receiving a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs; and 
[0210]; paging signal initiated/communicated over paging area based on RRC_Inactive state; base station transmits the paging signal for, the wireless device monitors/receives a RAN/CN paging initiated by NG-RAN/5GC; RAN-based notification area (RNA); note for instance, the network area, in this case the radio access network based notification area (RNA) [0287]: an RAN-based notification area (RNA) may comprise one or more cells operated by one or more base stations; for instance, a base station may belong to one or more RNAs; a cell may belong to one or more RNAs.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Regarding claim 30. Park discloses, wherein the instructions are further executable by the processor to cause the apparatus to: identify, based at least in part on the single-frequency network area, communication resources assigned for the one or more network synchronization signals or the one or more network paging signals different than communication resources of neighboring network areas, wherein transmitting the one or more network synchronization communication resources of neighboring network areas and that of paging signal are different: [0352]-[0358]; RAN area information (e.g. RAN area identifier, RAN notification identifier, one or more cell information of a RAN area). Based on the RAN area information of neighbor base stations (or neighbor cells), a base station may enhance a RAN paging reliability for an RRC inactive state wireless device by sending a RAN paging message to neighboring base station associated with a RAN area of the RRC inactive state wireless device. a RAN paging message transmission to a corresponding base stations that is associated with a RAN area of a RAN paging target wireless device.
Park does not disclose explicitly as required the single frequency network area.
Meada discloses single frequency network area, [0363]; Single Frequency Network area communicating/carrying a paging signal.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Park with Meada to identify/determine tracking area that a paging signal is directed to, to find the wireless device in coverage area on the basis of the information transmitted, see abstract. 

Allowable Subject Matter
Claims 13, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 13, wherein the one or more network synchronization signals or the one or more network paging signals comprise a single-beam signal communicated over a millimeter wave network,
The closest disclosure is Park, [0255]: single beam operation on new radio (NR).
Claim 24 recites similar limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/11/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414